DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 1, 2022, the applicants have amended claims 1 and 10.
3. Claims 1-10 and 12-19 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on July 1, 2022 have been fully considered but they are not persuasive regarding enablement rejection of claims 12-14 and 17-18 as well as Improper Markush Group rejection of claims 1-10 and 12-19. Regarding enablement rejection, the applicants argue on page 52 that the compounds are inhibitors of O-GlcNac activity as shown on pages 33-60 of specification. The examiner agrees with this argument. The applicants also point out references by Gong and Yuzwa on page 53 for treating various disease conditions by O-GlcNac inhibitors. The examiner does not agree with this. In these two references, neuroprotective role of pharmacological elevation of brain O-GlcNac activity for treating Alzheimer disease (a neurodegenerative disease) is mentioned.  There is no mention of treating any other disease condition. On the contrary, the instant compounds are inhibitors of O-GlcNac activity as admitted by the applicants. Therefore, the instant compounds will worsen the Alzheimer disease by inhibiting O-GlcNac activity since both references teach neuroprotective role of pharmacological elevation of brain O-GlcNac activity for treating Alzheimer disease.
Regarding Improper Markush group rejection, the applicants argue on page 54 that all the compounds have a common core based on the structures Ic-Ij. The examiner does not agree with this. There are three separate core structures. The structures Ic and Id do have one common core, structures Ii and Ij do have a second common core and structures Ie, If, Ig and Ih do have a third common core. Therefore, all the compounds do not have a common core structure.

Conclusion
5. Rejection of claims 12-14 and 17-18 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. The Improper Markush Group rejection of claims 1-10 and 12-19 is maintained for the reasons of record.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625